UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-7656


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

DALTON LAQUANE SMITH,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at
Columbia. Joseph F. Anderson, Senior District Judge. (3:13-cr-01038-JFA-1)


Submitted: August 25, 2021                                  Decided: September 14, 2021


Before KING, AGEE, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Dalton Laquane Smith, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Dalton Laquane Smith appeals the district court’s order denying his postjudgment

motion to withdraw his guilty plea. Our review of the record confirms that the district court

properly denied Smith’s motion. See Fed. R. Crim. P. 11(e). Accordingly, we affirm the

district court’s order.

       Consistent with our decision in United States v. Winestock, 340 F.3d 200, 208 (4th

Cir. 2003), we construe Smith’s notice of appeal and informal brief as an application to file

a second or successive 28 U.S.C. § 2255 motion. Upon review, we conclude that Smith’s

claims do not meet the relevant standard. See 28 U.S.C. § 2255(h). We therefore deny

authorization to file a successive § 2255 motion.

       We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                                AFFIRMED




                                             2